Filed
                                                   Washington State
                                                   Court of Appeals
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    Division Two

                                          DIVISION II                                   December 15, 2020

 STATE OF WASHINGTON,                                                No. 51511-3-II

                          Respondent,

         v.

 DAKOTA MIKALLE COLLINS,                              UNPUBLISHED OPINION ON REMAND

                           Appellant.



       GLASGOW, J.—Dakota Mikalle Collins was 16 years old when he shot and killed Lorenzo

Parks after Collins and some friends attempted to rob Parks. Collins was charged as an adult, and

he pleaded guilty to second degree murder with a firearm enhancement, attempted first degree

robbery, and two counts of second degree unlawful possession of a firearm. He requested an

exceptional mitigated sentence below the standard range based on his youth and the circumstances

of his childhood. The trial court denied Collins’s request and imposed a standard range sentence.

       On appeal to this court, Collins challenged his sentence, arguing that the trial court failed

to fully and meaningfully consider his youth as a mitigating factor. We held that the trial court did

not abuse its discretion and affirmed Collins’s sentence. State v. Collins, No. 51511-3, slip op. at

7 (Wash. Ct. App. Aug. 27, 2019) (unpublished), http://www.courts.wa.gov/opinions

/pdf/515113.pdf (Collins I). Collins then petitioned the Washington Supreme Court for review.

The Supreme Court granted Collins’s petition and remanded for our reconsideration in light of

State v. Delbosque, 195 Wn.2d 106, 456 P.3d 806 (2020), which clarified that sentencing courts

must fully and meaningfully consider on the record how the characteristics of youth may mitigate

the culpability of a juvenile offender.
No. 51511-3-II


       In light of Delbosque, we now reverse our prior holding regarding Collins’s sentence and

remand for the trial court to reconsider Collins’s youth as a mitigating factor with the benefit of

recent appellate decisions. We do not disturb our prior holdings affirming Collins’s convictions

and reversing the imposition of the criminal filing fee, the DNA collection fee, and the interest

accrual provision, which must not be imposed upon resentencing.

                                             FACTS

       When Collins was 16 years old, he and his friends attempted to rob Parks. Collins was

armed. After the attempted robbery, one of Collins’s friends said, “Shoot him, shoot him.” 2

Verbatim Report of Proceedings (VRP) at 55; see also Clerk’s Papers (CP) at 300. Collins shot

and killed Parks. Collins was charged as an adult with second degree murder with a firearm

enhancement, attempted first degree robbery, and two counts of second degree unlawful

possession of a firearm. Collins pleaded guilty to these charges.

                                        I. COLLINS’S SENTENCING

       Under the terms of Collins’s guilty plea, the State agreed to recommend a standard range

sentence of 200 months plus the 60-month firearm enhancement for the second degree murder

conviction, while Collins could argue for a lower sentence, as low as 66 months.

       Collins filed a sentencing memorandum arguing for an exceptional mitigated sentence of

96 months. Collins argued that his youth, combined with the circumstances of his upbringing,

warranted an exceptional mitigated sentence below the standard range. Collins cited his diagnoses

of attention deficit hyperactivity disorder and oppositional defiant disorder, as well as his

biological mother’s drug use during pregnancy. In addition, Collins suffers from posttraumatic

stress disorder (PTSD) due to physical and psychological abuse he endured at a military academy

when he was 12 years old. Collins also had a history of abusing drugs and alcohol in the time



                                                 2
No. 51511-3-II


preceding the shooting. In total, Collins provided the trial court with over 100 pages of argument

and documentation supporting his request for an exceptional mitigated sentence.

       At Collins’s sentencing hearing, the trial court heard testimony from Parks’s father, sister,

brother, and sister-in-law about how the loss of Parks had impacted their family. The trial court

also heard testimony from April A. Gerlock, Ph.D., a psychiatric nurse practitioner who evaluated

Collins and diagnosed him with “moderate to severe, chronic PTSD.” CP at 406. At the hearing,

defense counsel asked Dr. Gerlock to explain how the PTSD “may have played a part in this

incident.” 2 VRP at 45. Dr. Gerlock testified that adolescent brains are less developed in the

prefrontal cortex, the area responsible for exercising judgment and understanding consequences,

and the prefrontal cortex is also “not as active for someone with PTSD.” 2 VRP at 47. In addition,

PTSD impairs the mid-brain, “the part of the brain that stores fear-based memories,” and causes it

to be “more reactive.” 2 VRP at 46-47. Dr. Gerlock explained that “those pieces [Collins’s

adolescence and PTSD] together really compounded his situation in terms of how he perceived the

events as they unfolded that night, perceived the situation as threatening, and responded in that

reactive impulsive way with lethal violence.” 2 VRP at 47. Dr. Gerlock also submitted a more

detailed, 16-page report as an attachment to Collins’s sentencing memorandum, which concluded,

“Substance abuse treatment, trauma-informed therapies, and life skills are all critical for

[Collins’s] rehabilitation.” CP at 409.

       The trial court heard from Collins’s biological mother, who shared her regrets that she used

drugs heavily during her pregnancy, as well as her opinion that Collins “was not the same boy

when he returned from the military school.” 2 VRP at 49. The trial court then heard testimony

from a Catholic Community Services counselor. The counselor started working with Collins prior

to his offense, and she had been trying to get him “the most intensive services that the County



                                                3
No. 51511-3-II


could provide.” 2 VRP at 50-51. Collins was arrested before he could receive the benefit of these

services, but the counselor described him as “very receptive to continu[ing] to work with [Catholic

Community Services] and to really work on bettering himself.” 2 VRP at 51. The counselor ended

her testimony by stating, “I’m sure [Collins] will [take advantage of the programming available

during his incarceration], because he’s been very receptive to the support.” Id.

       Collins expressed his remorse to the court. He addressed Parks’s family, saying, “I want

you to know this: I promise you that with every breath and bone in my body, I will commit to

changing my life and myself so that I will never put another family in the spot I have put yours

in.” 2 VRP at 71.

       In making its oral ruling, the trial court first affirmed testimony from Parks’s sister that

“life is about choices” and repeated her example of Parks’s son as someone who faced

“difficulties” but “made different choices in his life, and so now he’s at a university on a

scholarship.” 2 VRP at 72. The trial court continued, “You know, we have a lot of people,

unfortunately, in our society who have mothers who use drugs while they’re pregnant, who have

terrible things happen to them, being abused or whatever, as they’re children.” Id. According to

the trial court, “we need to do more as a society to address those problems and give support to

youth, but that’s not what this proceeding today is about. . . . This is about accountability under

the law for actions that you took.” 2 VRP at 72-73. Addressing Collins, the trial court said, “You

were previously convicted of a felony offense as a juvenile, which prevents you from having a

firearm in any event. So despite the things that were being done for you or with you, you made

very bad choices, and continued to make very bad choices.” 2 VRP at 74.

       The court described Dr. Gerlock’s report as “very interesting” before concluding, “I don’t

know. I don’t think [Dr. Gerlock] knows. I think that’s why she phrased it [as] what you may have



                                                 4
No. 51511-3-II


been experiencing at that time. But the facts as they sound to me don’t sound like a person who

was in fear for their life.” Id.

        Addressing Collins’s youth, the trial court agreed with the State that “nothing miraculous

happens on your 18th birthday. You don’t suddenly have your brain fully developed so that you’re

now going to make good choices and now going to be able to assess risks and consequences of

your behavior differently than you did the day before you turned 18.” 2 VRP at 75. Looking to the

specific facts of this case, the trial court told Collins, “I suspect that you actually did have a good

appreciation [of risks and consequences] when you had a gun in your hand, a loaded gun in your

hand, and took the magazine out and put it back in.” Id. The trial court concluded that Collins

likely “had an appreciation for the risk associated with that gun and what would happen if you

pulled the trigger.” 2 VRP at 75-76.

        In reviewing the circumstances of Collins’s childhood, the trial court commented, “[A]s a

human being and as a mother, it’s very sad to read the packet of materials that [defense counsel]

gave me . . . . It’s very sad that you were exposed to drugs before you even had a chance at a life.

It’s very sad that you suffered at that academy.” 2 VRP at 76. The trial court assured Collins, “I

want you to know that I appreciate the materials that [defense counsel] has put forward, and that

has given me -- that I’ve given a great deal of thought to that.” Id.

        Throughout its ruling, the trial court referenced State v. Houston-Sconiers, 188 Wn.2d 1,

391 P.3d 409 (2017), and recognized its discretion to impose an exceptional mitigated sentence

based on Collins’s youth:

                I agree with [defense counsel] that I don’t think the Houston-Sconiers or the
        line of cases leading up to it supports the idea that if the State amends the charges
        or recommends something below the high end of the range, that that’s taking into
        consideration youth and age and all of those things that [Houston-Sconiers] talks
        about. But I do think that the Court isn’t going to ignore that, because clearly I
        would have expected that that’s part of what was taken into consideration by the

                                                  5
No. 51511-3-II


       State. But I believe that the Court shouldn’t defer to the State and assume that they
       did that, but do its own assessment of that.
               I do think there’s a significant difference factually between Houston-
       Sconiers and this case, as well as the punishment. And there, I do think it was a
       situation where, thankfully, no one was killed, but it was a piling-on of consecutive
       sentencing enhancements that I think that even the judge in that case felt duty-
       bound to follow, and yet that it was at a very extreme sentence. That’s not this case.
               ....
               I do think that Houston-Sconiers requires the Court to consider all of the
       factors, not just the act itself. But it can’t -- it’s like, okay, how do you consider
       immaturity or failure to appreciate risks and consequences. You don’t consider
       those in a vacuum. You consider them in the context of what brings us all here
       today, and that is that you chose to pull the trigger, and a person died as a result.
               ....
               And to Mr. Collins, considering all of these factors, including all of the
       goals of sentencing that I’ve already touched on, of what is a just punishment, what
       will be a deterrent, what would it take to rehabilitate you -- which I honestly didn’t
       hear a lot about -- and how do we protect the public, I do think a sentence within
       the standard sentencing range is appropriate, plus the firearm sentencing
       enhancement and a period of community custody.

2 VRP at 74-77. The trial court concluded by telling Collins that it hoped he would take advantage

of programming available during his incarceration. The trial court advised Collins, “You certainly

will still have a lot of life left when you finish this sentence where you could make a difference.

You could change. You could become a contributing member of society. But again, that’s one of

those choices that you need to make.” 2 VRP at 77.

       The trial court denied Collins’s request for an exceptional mitigated sentence and imposed

the State’s recommended standard range sentence of 260 months for the second degree murder,

including the firearm enhancement. The sentences for the rest of the convictions would be served

concurrently, so the total term of confinement imposed was 260 months.




                                                 6
No. 51511-3-II


                                        II. COLLINS’S APPEAL

          Collins appealed his convictions and sentence to this court, arguing that the automatic

decline of juvenile court jurisdiction violated his right to due process and that the trial court failed

to adequately consider his youth as a mitigating factor when sentencing him. Collins I, No 51511-

3-II, slip op. at 1. Collins also appealed the imposition of certain legal financial obligations. Id.

We affirmed Collins’s convictions and sentence and reversed the imposition of certain legal

financial obligations. Id. at 2.

          Collins then petitioned for review to the Supreme Court, which granted his petition and

remanded “for reconsideration in light of Supreme Court No. 96709-1 – State of Washington v.

Cristian Delbosque, 195 Wn.2d 106, 456 P.3d 806 (2020).” State v. Collins, 195 Wn.2d 1018, 464

P.3d 208 (2020). In Delbosque, 195 Wn.2d at 110-11, the Supreme Court elaborated on how

sentencing courts should meaningfully consider youth in the context of Miller1-fix resentencing,

but many of those considerations are the same or similar to the considerations mandated under

Houston-Sconiers. We now reconsider Collins’s appeal of his sentence in light of Delbosque.

                                             ANALYSIS

                                   YOUTH AS A MITIGATING FACTOR

A.        Trial Court Discretion

          Generally, under the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, trial

courts must impose sentences within the standard range. RCW 9.94A.505(2)(a)(i). However,

“[b]ecause ‘children are different’ under the Eighth Amendment and hence ‘criminal procedure

laws’ must take the defendants’ youthfulness into account, sentencing courts must have absolute

discretion to depart as far as they want below otherwise applicable SRA ranges . . . when



1
    Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).
                                                   7
No. 51511-3-II


sentencing juveniles in adult court.” Houston-Sconiers, 188 Wn.2d at 9; see also State v. O’Dell,

183 Wn.2d 680, 695-96, 358 P.3d 359 (2015) (holding that a defendant’s youthfulness may support

an exceptional sentence below the standard range “in light of what we know today about

adolescents’ cognitive and emotional development”). The trial court has broad discretion to impose

an appropriate sentence, and it also has “an affirmative duty to ensure that proper consideration is

given to the juvenile’s ‘chronological age and its hallmark features.’” State v. Ramos, 187 Wn.2d

420, 443, 387 P.3d 650 (2017) (quoting Miller, 567 U.S. at 477). If the trial court has not

adequately considered the factors enumerated in Houston-Sconiers, then we must remand for

resentencing. 188 Wn.2d at 23; State v. Solis-Diaz, 194 Wn. App. 129, 138-39, 376 P.3d 458

(2016), rev’d in part on other grounds, 187 Wn.2d 535, 387 P.3d 703 (2017).

B.     Miller Hearings and Ordinary Juvenile Sentencing Hearings

       In Delbosque, the Supreme Court expanded upon existing case law that informs how

sentencing courts consider the influence of youth “in the context of Miller-fix resentencing.” 195

Wn.2d at 111 (footnote omitted). Delbosque was resentenced pursuant to the Miller-fix statute,

specifically RCW 10.95.035(1). Id. at 112. Under the Miller-fix statute, the sentencing court must

take into account specific statutory factors, including “‘the age of the individual, the youth’s

childhood and life experience, the degree of responsibility the youth was capable of exercising,

and the youth’s chances of becoming rehabilitated.’” Id. at 115 (quoting RCW 10.95.030(3)(b)).

       In Collins’s case, judicial discretion is guided by Houston-Sconiers, which held that

“sentencing courts must have complete discretion to consider mitigating circumstances associated

with the youth of any juvenile defendant.” 188 Wn.2d at 21 (emphasis added). The Houston-

Sconiers court required consideration of three factors when sentencing any juvenile: (1) the

mitigating circumstances of youth, including the juvenile’s “‘immaturity, impetuosity, and failure



                                                 8
No. 51511-3-II


to appreciate risks and consequences;’” (2) the juvenile’s environment and family circumstances,

their participation in the crime, and the possible effects of familial and peer pressure; and (3) how

youth impacted any legal defense, as well as any factors suggesting that the child might be

rehabilitated. Id. at 23 (quoting Miller, 567 U.S. at 477).

       The Houston-Sconiers factors include some of the same factors that the Miller-fix statute

requires—in particular, the impact of the defendant’s age, their childhood and family history, and

their prospects for rehabilitation. And in Houston-Sconiers, the Supreme Court looked to Miller

for guidance on how to use judicial discretion to consider youthfulness. Id. As a result, we may

look to cases involving Miller sentencings for guidance in cases applying Houston-Sconiers when

considering factors that are required in both analyses.

C.     Sentencing Courts Must Fully and Meaningfully Consider Youth

       The Supreme Court has recognized that trial courts must have “complete discretion” in

considering evidence of “mitigating circumstances associated with . . . youth” and deciding

whether to impose an exceptional sentence. Id. at 21. Whether conducting a resentencing hearing

pursuant to the Miller-fix statute or an ordinary juvenile sentencing hearing, trial courts also have

an affirmative duty to address the differences between adults and youth and to “fully and

meaningfully consider” the “individual circumstances” of the particular juvenile offender. Solis-

Diaz, 194 Wn. App. at 141; see also Ramos, 187 Wn.2d at 434 (requiring courts to “meaningfully

consider” relevant differences between juveniles and adults before imposing a “de facto” life

sentence); Houston-Sconiers, 188 Wn.2d at 19-20 (requiring courts to consider the differences

between juveniles and adults before imposing sentences of 26 and 31 years).

       Here, the trial court stated its understanding that “Houston-Sconiers requires the [c]ourt to

consider all of the factors, not just the act itself,” and it sentenced Collins while “considering all



                                                  9
No. 51511-3-II


of these factors.” 2 VRP at 76-77. Since Collins was sentenced, however, Delbosque has provided

a deeper discussion of how some factors common to both Miller and Houston-Sconiers must be

considered.

       1.      First Houston-Sconiers factor

       First, the sentencing court must consider “age and its ‘hallmark features,’ such as the

juvenile’s ‘immaturity, impetuosity, and failure to appreciate risks and consequences.’” Houston-

Sconiers, 188 Wn.2d at 23 (quoting Miller, 567 U.S. at 477). This is similar to the Miller

sentencing factor regarding “the degree of responsibility the youth was capable of exercising.”

RCW 10.95.030(3)(b). At Collins’s sentencing, the trial court determined that his age, which was

16 at the time of the crime, did not have a significant impact on his actions or interfere with his

ability to appreciate risks and consequences.

       In O’Dell, the Supreme Court remanded for resentencing where the trial court failed to

consider the youthfulness of a defendant who had turned 18 a few days before he committed the

crime. 183 Wn.2d at 696-97. The court explained, “‘[T]he qualities that distinguish juveniles from

adults do not disappear when an individual turns 18 [just as] some under 18 have already attained

a level of maturity some adults will never reach.’” Id. at 695 (second alteration in original) (quoting

Roper v. Simmons, 543 U.S. 551, 574, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005)). In Solis-Diaz, the

defendant was 16 years old at the time of the crime, and this court determined that the “same logic

and policy” underlying O’Dell “would apply with magnified force” where the offender committed

their crime as a juvenile. 194 Wn. App. at 138; see also Graham v. Florida, 560 U.S. 48, 68, 130

S. Ct. 2011, 176 L. Ed. 2d 825 (2010) (“A juvenile is not absolved of responsibility for his actions,

but his transgression ‘is not as morally reprehensible as that of an adult.’” (quoting Thompson v.

Oklahoma, 487 U.S. 815, 835, 108 S. Ct. 2687, 101 L. Ed. 2d 702 (1988) (plurality opinion))).



                                                  10
No. 51511-3-II


       Here, the trial court focused on the insignificance of an 18th birthday when discussing

Collins’s youth, stating that “nothing miraculous happens on your 18th birthday. You don’t

suddenly have your brain fully developed so that you’re now going to make good choices and now

going to be able to assess risks and consequences of your behavior differently than you did the day

before you turned 18.” 2 VRP at 75. While this assertion is true, this approach fails to “take into

account the observations underlying Miller, Graham, Roper, and O’Dell,” as required by Solis-

Diaz. 194 Wn. App. at 140. Scientists have “establish[ed] a clear connection between youth and

decreased moral culpability for criminal conduct,” and courts must take this into consideration at

sentencing, even if the defendant is technically over 18. O’Dell, 183 Wn.2d at 695. Notably

however, Collins did not commit this crime at all close in time to his 18th birthday—he was 16

years old. Therefore, the scientific advancements in understanding youthfulness apply here “with

magnified force.” Solis-Diaz, 194 Wn. App. at 138. The trial court was required to “meaningfully

consider whether youth diminished [Collins’s] culpability.” Id. at 139. Its focus on the fact that

“nothing miraculous happens on your 18th birthday” was inadequate to satisfy this requirement. 2

VRP at 75.

       In determining “whether youth diminished his culpability,” it was appropriate for the trial

court to consider evidence specific to Collins and the facts of this case. Solis-Diaz, 194 Wn. App.

at 139. The trial court recognized that Collins held “a loaded gun in [his] hand, and took the

magazine out and put it back in.” 2 VRP at 75. Based on this conduct, the trial court believed

Collins was able to appreciate “the risk associated with that gun and what would happen if [he]

pulled the trigger.” 2 VRP at 75-76. The trial court’s consideration of these specific, relevant facts

can properly inform its conclusion on whether youth was a mitigating factor here.




                                                 11
No. 51511-3-II


         Yet under Houston-Sconiers, the trial court must also meaningfully consider relevant

mitigation evidence. In Delbosque, the Supreme Court noted its concern that the trial court had

“oversimplified and sometimes disregarded Delbosque’s mitigation evidence.” 195 Wn.2d at 118-

19. As an example, the court referred to testimony from Dr. Heavin, an expert who testified in

support of Delbosque and explained that “‘[y]outhfulness, combined with trauma, made

[Delbosque] less likely to monitor his own behavior responsibly, inhibit aggressive behavior,’ and

‘his relative risk taking was greater than a typically developing youth without those same risk

factors.’” Id. at 119 (internal quotation marks omitted) (quoting State v. Delbosque, 6 Wn. App.

2d 407, 411, 430 P.3d 1153 (2018), rev’d in part by Delbosque, 195 Wn.2d 106). According to the

Supreme Court, the trial court improperly “recharacterized” Dr. Heavin’s testimony during

sentencing by stating that “‘these risk factors had the potential for a significant impact,’” whereas

Dr. Heavin testified that Delbosque’s life experiences “actually did have such an impact.” Id.

         At Collins’s sentencing hearing, a similar recharacterization occurred. Dr. Gerlock testified

that adolescent brains are less developed in the prefrontal cortex, the area responsible for

exercising judgment and understanding consequences, and that the prefrontal cortex is “not as

active for someone with PTSD.” 2 VRP at 47. She also testified that PTSD causes “the part of the

brain that stores fear-based memories” to become “more reactive.” 2 VRP at 46-47. Dr. Gerlock

explained that “those pieces [Collins’s adolescence and PTSD] together really compounded his

situation in terms of how he perceived the events as they unfolded that night, perceived the

situation as threatening, and responded in that reactive impulsive way with lethal violence.” 2 VRP

at 47.

         When sentencing Collins, the trial court described Dr. Gerlock’s report as “very

interesting” and went on to say, “I don’t know. I don’t think [Dr. Gerlock] knows. I think that’s



                                                  12
No. 51511-3-II


why she phrased it [as] what [Collins] may have been experiencing at that time. But the facts as

they sound to me don’t sound like a person who was in fear for their life.” 2 VRP at 74.

       Like in Delbosque, the trial court “recharacterized” an expert’s conclusions. 195 Wn.2d at

119. In its oral ruling, the trial court described Dr. Gerlock’s testimony as what Collins “may have

been experiencing.” 2 VRP at 74 (emphasis added). In fact, Dr. Gerlock testified that Collins’s

adolescence and his PTSD diagnosis “really compounded” to impact how he perceived events

prior to the crime, as well as how he responded to those events. 2 VRP at 47; see also CP at 408

(describing the effects of adolescence and PTSD on the brain in more detail). Although the trial

court does not have to agree with Dr. Gerlock’s conclusions, it still must meaningfully consider

her actual testimony.

       The trial court failed to fully and meaningfully consider the influence of age and its

hallmark features, as well as the effects of Collins’s PTSD diagnosis, when it focused on the

irrelevance of Collins’s 18th birthday as a turning point and failed to adequately address expert

testimony.

       2.      Second Houston-Sconiers factor

       Second, the sentencing court must consider “the nature of the juvenile’s surrounding

environment and family circumstances, the extent of the juvenile’s participation in the crime, and

‘the way familial and peer pressures may have affected him.’” Houston-Sconiers, 188 Wn.2d at

23 (quoting Miller, 567 U.S. at 477). This factor is in part comparable to the Miller sentencing

factor requiring the court to consider “the youth’s childhood and life experience.” RCW

10.95.030(3)(b).

       This court has clarified that “a sentencing court’s evaluation of a particular juvenile

offender’s circumstances must at least extend to an individualized assessment of [the] potential



                                                13
No. 51511-3-II


effects of youth.” Solis-Diaz, 194 Wn. App. at 140 (emphasis added); see also Ramos, 187 Wn.2d

at 452 (“The court thus addressed three significant gaps between juveniles and adults identified by

Miller as applied to Ramos specifically.” (emphasis added) (internal quotation marks omitted));

cf. O’Dell, 183 Wn.2d at 691 (“The legislature has determined that all defendants 18 and over are,

in general, equally culpable for equivalent crimes. But it could not have considered the particular

vulnerabilities . . . of specific individuals. The trial court is in the best position to consider those

factors.” (second emphasis added)). Sentencing courts must consider how an individual’s

circumstances impacted them specifically.

       Here, the trial court was presented with evidence that Collins was exposed to drugs in the

womb, placed in foster care as a young child, and abused at a military academy at 12 years old.

The trial court reviewed this evidence and shared that “as a human being and as a mother, it’s very

sad.” 2 VRP at 76. The trial court told Collins, “It’s very sad that you were exposed to drugs before

you even had a chance at a life. It’s very sad that you suffered at that academy,” and assured Collins

that it had “given a great deal of thought” to these facts. Id.

       Nevertheless, the trial court did not consider how these circumstances affected Collins as

an individual. The trial court instead discussed how a person’s choices determine their fate, rather

than their circumstances. It noted that Parks’s son also faced “difficulties” in his life; yet, because

Parks’s son made “different choices,” he was attending university with a scholarship. 2 VRP at 72.

In explaining her belief that Collins could have also made “different choices,” the trial court

reflected, “You know, we have a lot of people, unfortunately, in our society who have mothers

who use drugs while they’re pregnant, who have terrible things happen to them, being abused or

whatever, as they’re children.” Id. The trial court then concluded, “[T]hat’s not what this




                                                  14
No. 51511-3-II


proceeding today is about. . . . This is about accountability under the law for actions that you took.”

2 VRP at 73 (emphasis added).

        Noting the extent of Collins’s participation in the crime, that he was the one out of his

group of friends who pulled the trigger, the trial court later stated that it was considering the

Houston-Sconiers factors “in the context of what brings us all here today, and that is that [Collins]

chose to pull the trigger, and a person died as a result.” 2 VRP at 76.

        It is true that individuals have choices and, at sentencing, the trial court is tasked with

determining the appropriate consequences for terrible and tragic choices. Trial courts can and

should consider the circumstances of the crime when sentencing any individual, especially the role

the defendant played. Yet, the Supreme Court and this court also require consideration of how a

specific individual’s prior circumstances may have impacted their ability to make good choices.

In comparing Collins to Parks’s son, and in remarking on the general prevalence of prenatal drug

abuse and child abuse in society, the trial court failed to engage in an individualized assessment of

how Collins’s particular circumstances intersected with his youth and affected his culpability

specifically.

        The trial court also failed to consider how peer pressure might have affected Collins’s

actions, especially in light of youthful impulsivity. Collins was with a group of friends when they

attempted to rob Parks. After the attempted robbery, one of Collins’s friends told him, “Shoot him,

shoot him.” 2 VRP at 55; see also CP at 300. Collins then shot and killed Parks. These

circumstances should also be considered as part of the second Houston-Sconiers factor.

        The trial court failed to expressly address how Collins’s environment, family

circumstances, and susceptibility to peer pressure may have impacted him and influenced his

actions on the day of the shooting. The trial court did not engage in an individualized assessment.



                                                  15
No. 51511-3-II


       3.      Third Houston-Sconiers factor

       Finally, the sentencing court must consider “any factors suggesting that the child might be

successfully rehabilitated.” Houston-Sconiers, 188 Wn.2d at 23 (citing Miller, 567 U.S. at 477).

Miller sentencing also requires consideration of “the youth’s chances of becoming rehabilitated.”

RCW 10.95.030(3)(b). The trial court here failed to acknowledge evidence indicating that Collins

could be successfully rehabilitated and failed to engage in a forward-looking analysis of his

capacity for change.

       In Delbosque, the Supreme Court expressed concern that the sentencing court’s ruling did

“little to acknowledge Delbosque’s mitigation evidence demonstrating his capacity for change.”

195 Wn.2d at 119. The trial court heard testimony regarding Delbosque’s qualification for

progressively lower security levels, his minimal number of infractions while incarcerated, and his

low risk for future dangerousness. Id. This testimony was “not addressed” in the sentencing court’s

analysis, which suggested to the Supreme Court that the sentencing court “did not adequately

consider” it. Id. at 119-20.

       In explaining how courts should consider evidence demonstrating capacity for change, the

Delbosque court referred to a recent Ninth Circuit case, United States v. Briones, 929 F.3d 1057

(9th Cir. 2019). 195 Wn.2d at 121-22. In Briones, the Ninth Circuit advised sentencing courts to

“‘reorient the sentencing analysis to a forward-looking assessment of the defendant’s capacity for

change or propensity for incorrigibility, rather than a backward-focused review of the defendant’s

criminal history.’” Id. at 122 (quoting Briones, 929 F.3d at 1066).

       At Collins’s sentencing, a counselor from Catholic Community Services testified that she

had started working with Collins prior to the crime and had been trying to get him “the most

intensive services that the County could provide.” 2 VRP at 50-51. Although Collins was arrested



                                                16
No. 51511-3-II


before he could receive the benefit of these services, the counselor described him as “very receptive

to continu[ing] to work with us and to really work on bettering himself.” 2 VRP at 51. She ended

her testimony by expressing her hope that Collins would take advantage of the programming

offered during his incarceration, stating, “I’m sure he will [take advantage of it], because he’s been

very receptive to the support.” Id.

       Reinforcing this testimony, Collins addressed the trial court and Parks’s family with

remorse, saying, “I want you to know this: I promise you that with every breath and bone in my

body, I will commit to changing my life and myself so that I will never put another family in the

spot I have put yours in.” 2 VRP at 71. Dr. Gerlock’s report also identified specific forms of

treatment and therapy that could enable Collins’s rehabilitation.

       The trial court did not acknowledge any of this forward-looking evidence of Collins’s

capacity for rehabilitation when issuing its ruling. Summing up, the trial court stated that

“considering . . . what is a just punishment, what will be a deterrent, what would it take to

rehabilitate [Collins] -- which I honestly didn’t hear a lot about -- and how do we protect the public,

I do think a sentence within the standard sentencing range is appropriate.” 2 VRP at 77. The trial

court did not address the counselor’s testimony that Collins was receptive to support and to

working on himself, Collins’s own statements promising a commitment to change, or Dr.

Gerlock’s expert opinion on beneficial treatment options, all of which leaves this court unable to

determine whether this evidence was adequately considered. See Delbosque, 195 Wn.2d at 119-

20.

       Additionally, the trial court stated, “You were previously convicted of a felony offense as

a juvenile . . . . So despite the things that were being done for you or with you, you made very bad

choices, and continued to make very bad choices.” 2 VRP at 74. While the failure to previously



                                                  17
No. 51511-3-II


take advantage of opportunities for rehabilitation is a factor that may be considered, the trial court

must also engage in a forward-looking assessment of Collins’s capacity for change, “‘rather than

a backward-focused review of the defendant’s criminal history.’” Delbosque, 195 Wn.2d at 122

(quoting Briones, 929 F.3d at 1066).

       Finally, the trial court told Collins, “You could change. . . . But again, that’s one of those

choices that you need to make.” 2 VRP at 77. The circumstances of Collins’s incarceration do

create an opportunity for him to change his behaviors, but this statement does not tell us whether

the trial court considered his personal capacity for change as part of its sentencing determination.

       The trial court failed to expressly consider evidence addressing Collins’s capacity for

rehabilitation, and it failed to engage in a forward-looking assessment of his capacity for change.

       In sum, we recognize that the trial court has broad discretion in imposing an appropriate

sentence. But where, as here, the trial court has not fully and meaningfully considered the required

Houston-Sconiers factors, or has engaged in an analysis that the Supreme Court has since identified

as improper, we must reverse. Upon remand, the trial court is free to engage in the sentencing

process anew and exercise its broad discretion, so long as it complies with the requirements

imposed by the Supreme Court.

                                          CONCLUSION

       We conclude that the trial court failed to fully and meaningfully consider Collins’s youth

as a mitigating factor during sentencing, as required by Houston-Sconiers and now guided by

Delbosque. We reverse and remand for the trial court to reconsider Collins’s youth and resentence

him consistent with this opinion. The sentencing court must not impose the criminal filing fee, the

DNA collection fee, and the interest accrual provision upon resentencing.




                                                 18
No. 51511-3-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  Glasgow J.
 We concur:




 Melnick, J.




 Sutton, A.C.J.




                                             19